Order modifying an order entered August 9, 1934, punishing plaintiff for contempt for failure to pay alimony, by eliminating therefrom the provision requiring him to *780pay current alimony of thirty dollars a week during the time that his right of visitation of the children is denied him, reversed on the law, with ten dollars costs and disbursements, and the motion denied, without costs, and without prejudice to a renewal of this motion if plaintiff secure a modification of the final decree. The decree, as amended, provides that the plaintiff have the right to visit his children at all reasonable times and places. While the defendant, in removing the children to California, violated this provision of the decree, nevertheless the court was without power, on this motion, to relieve the plaintiff from his obligation to pay for the support and maintenance of his children until he first secured a modification of the final decree. (Dube v. Dube, 230 App. Div. 494 [First Dept.]; Gibson v. Gibson, 81 Misc. 508.) Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur.